In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐2771 
MICHAEL B. JOHNSON, et al., on behalf of themselves and all 
  others similarly situated, 
                                           Plaintiffs‐Appellants, 

                                  v. 

PUSHPIN HOLDINGS, LLC, et al., 
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
            No. 13 C 7468 — Charles P. Kocoras, Judge. 
                     ____________________ 

      ARGUED MARCH 30, 2016 — DECIDED MAY 6, 2016 
                ____________________ 

    Before  WOOD,  Chief  Judge,  and  POSNER  and  ROVNER,  Cir‐
cuit Judges. 
   POSNER, Circuit Judge. This class‐action suit, before us for 
the second time, had been filed in an Illinois state court and 
accused  Pushpin  Holdings,  a  debt  collector  (along  with 
owners and affiliates of Pushpin unnecessary to discuss sep‐
arately—for simplicity we’ll pretend that Pushpin is the only 
defendant),  of  having  violated  the  Illinois  Consumer  Fraud 
2                                                          No. 15‐2771         


and Deceptive Business Practices Act, and committed related 
torts,  all  in  the  course  of  attempting  to  collect  debts  in  Illi‐
nois. Pushpin removed the case to federal district  court  un‐
der  the  provision  of  the  Class  Action  Fairness  Act  of  2005 
that authorizes such removal if (among other requirements; 
the  only  other  one  relevant  to  this  case  is  discussed  in  the 
next  paragraph)  the  amount  in  controversy  exceeds  $5  mil‐
lion.  28  U.S.C.  §§ 1453(b),  1332(d)(2),  (6).  The  district  judge 
remanded the case to the state court on the ground that the 
plaintiffs (who were resisting removal) had established that 
the amount in controversy fell below the removal threshold 
because  it  would  be  impossible  for  the  class  to  establish  a 
right to damages of more than $5 million. 
     We reversed the district judge’s order and remanded the 
case,  holding  not  that  the  defendants  had  shown  that  the 
amount in controversy exceeded the $5 million threshold but 
that  the  issue  required  further  consideration.  Johnson  v. 
Pushpin  Holdings,  LLC,  748  F.3d  769,  773  (7th  Cir.  2014).  On 
remand the district judge, reversing his earlier ruling, ruled 
that the amount in controversy did exceed the threshold, be‐
cause Pushpin had already obtained judgments totaling $1.3 
million  that  the  plaintiffs  wished  to  recoup  and  punitive 
damages equal to nine times that amount were also a possi‐
bility. But the judge later dismissed the suit on the merits for 
failure to state a claim, Fed. R. Civ. P. 12(b)(6), and the plain‐
tiffs have again appealed. 
   Before taking up the merits, we need to consider another 
possible  hurdle  to  federal  jurisdiction  besides  amount  in 
controversy—namely  that  federal  courts  must  decline  to 
take jurisdiction  of a  class action  if more than two‐thirds  of 
the  members  of  the  class  “are  citizens  of  the  State  in  which 
No. 15‐2771                                                           3 


the  action  was  originally  filed,”  28  U.S.C. 
§ 1332(d)(4)(A)(i)(I),  which  of  course  is  Illinois.  There  are 
more  than  3000  class  members—the  exact  number  is  un‐
known—and  their  citizenship  is  not  in  the  record.  But  the 
parties  agree  that  far  fewer  than  2000,  hence  far  fewer  than 
two‐thirds  of  3000,  are  citizens  of  Illinois.  Indeed  the  class 
argues  that  Pushpin’s  debt‐collection  actions  in  Illinois  are 
focused on persons who do not reside in Illinois, to discour‐
age them from defending against Pushpin’s debt claims be‐
cause they  would have to travel  to Illinois  from  their  home 
state  to  defend  against  Pushpin.  Pushpin  itself  admits  that 
fewer than 100 class members are Illinois citizens. So there is 
jurisdiction. 
    Coming at last to the merits, we need first to fill in a bit of 
background. In the early 2000s CIT, a large finance company, 
leased credit‐card processing machines to both firms and in‐
dividuals. The leases describe themselves as business rather 
than  consumer  contracts  and  contain  a  forum‐selection 
clause that requires any disputes over the contracts to be lit‐
igated in Cook County, Illinois and governed by Illinois law. 
Each lease also requires the execution of a personal guaran‐
ty, whether by the lessee, an agent of the lessee, or someone 
else, of the payments required by the lease. 
    CIT assigned most of the leases to a company that in turn 
assigned  them  to  Pushpin,  which  between  2010  and  2014 
filed, in reliance on the forum‐selection clause, suits in small‐
claims courts in Cook County against more than 3000 of the 
guarantors of leases that the lessees had defaulted on. Those 
3000 are the members of the class. 
   The  class  argues  that  in  invoking  the  forum‐selection 
clause  Pushpin  was  hoping  to  induce  default  judgments  by 
4                                                         No. 15‐2771        


members of the class, the vast majority of whom live outside 
of Illinois and so would find it inconvenient to defend given 
the  low  stakes,  most  being  below  $5000  and  many  below 
$3000—for  remember  that  Pushpin  sued  in  small‐claims 
courts. Indeed the class argues plausibly that the cost of de‐
fending against a suit by Pushpin would usually exceed the 
amount  of  the  claim.  But  the  legality  of  the  forum‐selection 
clauses  is  not  challenged.  Nor  is  there  or  should  there  be  a 
rule  that  forbids  bringing  a  suit  just  because  the  cost  of  de‐
fending against it is likely to exceed the claim. For then just 
by committing themselves to spend heavily on the legal de‐
fense  to  any  small‐claims  suit  brought  against  them,  poten‐
tial  defendants  could  insulate  themselves  from  liability  for 
small claims. 
    The class further contends that Pushpin violated the Illi‐
nois Consumer Fraud and Deceptive Business Practices Act, 
815 ILCS 505/2, by among other things failing to register as a 
debt collection agency, as required by the Illinois Collection 
Agency Act, 225 ILCS 425/4. But when Pushpin filed its suits 
the Act required registration only by collectors of consumer 
as  distinct  from  commercial  debt.  Compare  225  ILCS  425/2 
(2008) and 425/2 (2013), with 425/2 (2016). And even if Push‐
pin had been required to register, its failure to do so would 
not have invalidated the final judgments that it had obtained 
in the suits it brought. LVNV Funding, LLC v. Trice, 32 N.E.3d 
553, 563 (Ill. 2015). 
     Alternatively  the  class  argues  that  Pushpin  violated  the 
Illinois  consumer  fraud  statute  by  suing  for  the  $3000  or  so 
owed  on  each  lease  even  though  the  credit‐card  processing 
machines that were leased were worth only $250 apiece. But 
if the leases were overpriced, Pushpin was not responsible. It 
No. 15‐2771                                                             5 


had  not  leased  the  machines  to  anyone  or  determined  any 
lease  payments.  It  was  merely  a  subassignee  of  CIT  and  as 
such  the  enforcer  of  contracts  between  CIT  and  the  lessees 
and guarantors. 
    Invoking both the Illinois statute of limitations for enforc‐
ing  a  lease  contract  and  the  doctrine  of  laches,  the  class  ar‐
gues that Pushpin waited too long to sue the guarantors. But 
the  Illinois  statute  of  limitations  applicable  to  written  guar‐
anties is 10 years, 735 ILCS 5/13‐206, even though the statute 
of  limitations  for  suits  to  collect  the  underlying  debt  (the 
debt  that  the  guarantor  promises  to  repay  if  the  debtor 
doesn’t)  is  shorter;  in  this  case  it  was  4  years.  See  810  ILCS 
5/2‐725; Armbrister v. Pushpin Holdings, LLC, 896 F. Supp. 2d 
746, 755–56 (N.D. Ill. 2012). Pushpin sued within the 10‐year 
period. 
    As for laches—an equitable doctrine invoked by the class 
though  its  usual  role  is  as  a  defense  to  equitable  suits,  see, 
e.g., Nature Conservancy v. Wilder Corp. of Delaware, 656 F.3d 
646,  649–51  (7th  Cir.  2011)  (Illinois  law),  which  Pushpin’s 
were  not—requires  that  the  plaintiff  be  shown  to  not  have 
been  diligent  in  suing  and  by  that  lack  of  diligence  to  have 
harmed the defendant. There is no indication of either fault 
in this case—no basis, for example, for thinking that if only 
the  members  of  the  class  had  been  sued  a  year  or  two  or 
three earlier they would have had a stronger defense. 
   There  is  no  basis  for  the  further  argument  of  the  class 
that a guaranty is unenforceable if the guarantor is the same 
person as the lessee. Or for its  argument  (its arguments are 
inexhaustible)  that  since  many  of  the  lessees  of  the  credit‐
card  processing  machines  were  corporations  that  had  been 
dissolved  before  Pushpin  filed  its  suits,  there  were  few 
6                                                       No. 15‐2771        


proper  defendants.  Usually  the  guarantor  of  debts  of  a  cor‐
poration is excused from having to make good on the guar‐
anty  if  the  corporation  has  been  dissolved  and  its  survival 
period (the period after dissolution in which a claim against 
a dissolved corporation can still be brought) has expired be‐
fore the filing of a suit to enforce the guaranty. Riley Acquisi‐
tions, Inc. v. Drexler, 946 N.E.2d 957, 964–65 (Ill. App. 2011). 
But there is no indication that any of the lessees’ survival pe‐
riods had expired before Pushpin filed its small‐claims suits. 
Some, it is true, expire after five years, which is the survival 
period  for  Illinois  corporations.  805  ILCS  5/12.80;  Perry  v. 
Western  Motor  Car  Co.,  279  Ill.  App.  195,  202–03  (1935).  But 
the  class  has  not  alleged  that  any  of  the  lessees  were  dis‐
solved  Illinois  corporations  or  that  the  survival  periods  of 
any of the non‐Illinois corporations, periods governed by the 
laws of other states, had expired under their states’ statutes. 
    The  class  alleges  that  the  guarantors’  signatures  were 
forged on several of the guaranties and that the signatures of 
the lessees were forged on the corresponding leases. Forgery 
is a form of fraud, however, and fraud alleged in a suit in a 
federal court must be pleaded with particularity, Fed. R. Civ. 
P. 9(b), which the plaintiffs haven’t done. Furthermore, what 
the  class  calls  “forgeries”  may  have  been  authentic  signa‐
tures by the lessees’ officers or other employees. 
   The  plaintiffs  have  still  other  claims,  such  as  abuse  of 
process  and  malicious  prosecution.  Those  claims  have  no 
merit  either,  for  reasons  well  explained  by  Judge  Kocoras 
and unnecessary for us to repeat. 
   So the plaintiffs must lose. But we want to remark in clos‐
ing  two  features  of  the  case  that  we  find  troubling,  though 
there  is  nothing  we  can  do  about  them.  The  first  is  the  en‐
No. 15‐2771                                                          7 


forceability of forum‐selection clauses against unsophisticat‐
ed  signers  of  the  clauses,  which  may  describe  many  of  the 
sole proprietors and other small businesses that leased cred‐
it‐card  processing  machines  from  CIT.  In  Carnival  Cruise 
Lines, Inc. v. Shute, 499 U.S. 585 (1991)—a much‐criticized de‐
cision (see, e.g., Linda S. Mullenix, “Carnival Cruise Lines, Inc. 
v.  Shute:  The  Titanic  of  Worst  Decisions,”  12  Nevada  Law 
Journal  549  (2012)),  the  Supreme  Court  upheld  a  forum‐
selection clause printed on the “contract” pages attached to a 
cruise ticket. The clause had not been negotiated but simply 
imposed by the cruise line on the passengers, who were un‐
likely to appreciate its significance—the prospect of bringing 
a  lawsuit  against  the  line  was  not  something  many  passen‐
gers  would  have  been  thinking  about  when  they  bought 
their tickets. The same may be true in this case with regard 
to the individuals and small businesses that leased the cred‐
it‐card  processing  machines.  But  in  light  of  Carnival,  and 
considering  that  most  lessees  of  credit‐card  processing  ma‐
chines  lease  them  for  use  in  business,  a  defense  of  uncon‐
scionability to the enforcement of the leases and the guaran‐
ties would be unlikely to succeed. And even if it were possi‐
ble  within  the  compass  of  existing  law  to  invalidate  the 
clauses in a case such as this, the class has challenged the fo‐
rum‐selection  clauses  only  on  the  ground  that  they  are  an 
inconvenience  to  nonresidents  of  Cook  County,  Illinois,  the 
selected forum. Any forum‐selection clause will be an incon‐
venience  to  a  nonresident  signer  of  the  contract  containing 
the clause, so that the challenge by the class amounts to urg‐
ing a blanket prohibition of such clauses, which goes too far. 
   Our other concern is with the relation of debtor to guar‐
antor. Pushpin sued the guarantors rather than the debtors. 
Suppose  it  had  said  to  a  debtor,  “we’ll  not  sue  you  if  you 
8                                                        No. 15‐2771        


pay  us  a  modest  fraction  of  the  debt  you  owe  us,”  and  the 
debtor had agreed and Pushpin had then sued the guarantor 
for  the  entire  amount  of  the  debt,  as  that  would  be  the 
amount  of  the  guaranty.  If  as  is  often  the  case  debtor  and 
guarantor  are  one  and  the  same  person,  Pushpin  would  be 
unlikely to obtain repayment of even a small part of the debt 
plus the full amount of the guaranty, as the sum would ex‐
ceed the debt. But the debtor and guarantor might be differ‐
ent—the debtor might be a firm and the guarantor an officer 
of the firm, or an insurance company. Then there would be a 
risk  of  an  excess  recovery  by  Pushpin  if  it  sued  both.  We 
don’t  know  whether  this  was  a  feature  of  any  of  the  3000 
claims  that  Pushpin  filed  against  the  guarantors,  but  it  is  a 
possibility  that  debtors  and  their  guarantors  should  be  on 
the lookout for in future cases. But it has not been made an 
issue in this case. 
   The  judgment  of  the  district  court  dismissing  the  com‐
plaint with prejudice is 
                                                           AFFIRMED.